Citation Nr: 1302422	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  10-09 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to death pension benefits.

(The issues of entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death, and the provisions of 38 U.S.C.A. § 1318 are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and daughter
ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active duty from June 1945 to December 1946.  He died in August 2008, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision in which the Pension Maintenance Center (PMC) in St. Paul, Minnesota, in relevant part, granted death pension for one month and then terminated that benefit due to excess income.  Because the issue of entitlement to death pension is limited to whether the appellant's income is excessive, pursuant to Board policy, the DIC claims are addressed in a separate decision, issued simultaneously with this decision.  [In addition, due to the location of the Veteran's residence, jurisdiction of his appeal remains with the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.]  

In October 2012, the veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's countable income exceeds the maximum countable income allowable for death pension benefits.
CONCLUSION OF LAW

The criteria for death pension benefits are not met.  38 U.S.C.A. §§ 1541, 1543 (West 2002); 38 C.F.R. § 3.23, 3.271, 3.272 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)), imposes obligations on VA in terms of its duties to notify and assist claimants.  Here, in January 2009, prior to the initial determination, the appellant was sent a letter, which contained the information that entitlement to death pension required that the Veteran have specified wartime service, and that the claimant's income and net worth could not exceed certain requirements.  Any deficiency in the notice was nonprejudicial because the appellant was provided notice of the missing elements and subsequent adjudication.  Specifically, in the March 2009 notice of decision, she was informed that her Social Security Administration (SSA) income had been counted.  This amount had been reduced by allowable medical expenses, which were reflected by her Medicare premiums, but still exceeded the maximum death pension rate.  She was informed that only medical expenses which exceeded 5 percent of the maximum rate (at that time, $374 per year) could be excluded from income.  She was provided with an Eligibility Verification Report form and a Medical Expense Report form and was told that, if her circumstances changed, she could re-file her claim.  Thus, the appellant either had actual knowledge or could reasonably have been expected to understand what was needed.  Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007).  Moreover, the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claims, and has not argued that she was prejudiced by any notice failure.  Shinseki v. Sanders, 129 S. Ct. 1696, 1699 (2009).  As such, the Board finds that the defects in the notice given to the appellate relating to the death pension claim are not prejudicial and that the VCAA notice requirements have been satisfied.

With respect to VA's duty to assist, the VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  The requisite wartime service has been established, and VA obtained verification of her SSA benefits from SSA.  She has not identified any additional income or medical expenses.  There is no indication of the existence of any other potentially relevant information or evidence which has not been obtained.    

Thus, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Thus, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Entitlement to Death Pension Benefits

The appellant is the surviving spouse of a veteran who had qualifying wartime service.  As such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  

The appellant contends that she is entitled to VA death pension benefits, based on the Veteran's service.  She feels that, as his surviving spouse, who was married to him and cared for him for nearly 61 years, she is entitled to death pension benefits.  Their daughter states that the hardships and traumas they endured over the years, due to the Veteran's service-connected disability, were like being in the service.

However, unlike DIC, death pension benefits may only be paid if the appellant's income is below a certain amount, called the "maximum rate."  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  This is the amount of pension she would be entitled to if she did not have any income at all.  If she has income, but it is less than this maximum amount, this income will be subtracted from the amount of pension she receives.  In other words, for every dollar of income she receives, the pension is reduced by that amount.  If, however, her income is higher than the "maximum rate," she is not entitled to any pension.  

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  SSA benefits or other pension benefits are not excluded.  She has identified only SSA, but as she was employed for many years she should be aware that, if she receives a pension from a private company or the state (including IRA disbursements) as a result of her prior employment, this is counted as income for VA purposes.  

Her SSA benefits substantially exceed the maximum amount of VA death pension to which she could be entitled.  For example, SSA informed VA that beginning in December 2011 her monthly SSA benefit was $1,054, which is $12, 648 per year.  In contrast, according to the VA's Survivors Benefits Tables, the maximum rate for death pension for a surviving spouse with no dependents for the same time period is $8,219 per year, or about $694 per month.  As can be seen, the amount of her SSA per year exceeds the maximum annual pension rate by $4,429.  

If certain conditions are met, unreimbursed medical expenses paid by the appellant may be excluded from income, i.e., subtracted from her income.  The medical expenses must exceed 5 percent of the maximum rate ($410 effective in December 2011), and must be deducted, or subtracted, from income during the time period in which they were paid.  In addition, they must be out-of-pocket expenses, for which the claimant received no reimbursement from any third party.  In other words, the claimant did not get paid back by anyone or an insurance company for these expenses.  

Moreover, because medical expenses are deducted from the appellant's income, in order for her to be entitled to any pension on this basis, paid medical expenses must be greater than the break-even point, i.e., the difference between her income and the "maximum rate," and even then she would only get paid the amount over that.  Thus, based on the above information, her out-of-pocket medical expenses (including Medicare and other health insurance premiums) would have to exceed $4,839 (including the $410 "deductible"), just to get a single dollar of VA death pension.  

This differential can be expected to continue, because the maximum rate of death pension is adjusted each year by the same percentage as SSA benefits.  38 U.S.C.A. § 1541.  The most likely situation in which the appellant would ever be entitled to death pension, given the continuation of her SSA benefits, would be due to a combination of her becoming housebound or in need of aid and attendance, which would entitle her to a higher maximum rate of pension, and a significant increase in her paid, out-of-pocket medical expenses.  She is free to reopen her claim in any of these circumstances.  

As it stands now, however, there is no basis on which to grant the appellant's claim for death pension benefits.  Although the Board finds the appellant's statements and testimony concerning the hardships that she endured due to the Veteran's mental health problems over the years to be credible, that is not a basis for a grant of the claim.  The Board has no authority to grant claims on an equitable basis and, instead, is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

Based on the evidence of record, the appellant's income is substantially above the maximum allowable for death pension benefit purposes.  In these circumstances, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to death pension benefits is denied.  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


